                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR278

         vs.
                                                                           ORDER
ANNETTE BASS,

                        Defendant.


         This matter is before the court on Defendant's UNOPPOSED MOTION TO CONTINUE
PRETRIAL MOTION DEADLINE [18]. For good cause shown, I find that the motion should be
granted. Defendant will be given a 21-day extension. Pretrial Motions shall be filed by October
10, 2019.


         IT IS ORDERED:
         1.     Defendant's UNOPPOSED MOTION TO CONTINUE PRETRIAL MOTION
DEADLINE [18] is granted. Pretrial motions shall be filed on or before October 10, 2019.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between today’s date, and October 10, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).


         Dated this 18th day of September, 2019.

                                                       BY THE COURT:

                                                       s/ Michael D. Nelson
                                                       United States Magistrate Judge
